Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  138222(63)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  MICHIGAN STATE UNIVERSITY                                                                                              Justices
  ADMINISTRATIVE PROFESSIONAL
  ASSOCIATION, MEA/NEA,
           Respondent-Appellee,
  v                                                                 SC: 138222
                                                                    COA: 278415
                                                                    MERC LC No. 05-000044
  JOHN MORALEZ,
           Charging Party-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 27, 2009
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2009                  _________________________________________
         d0831                                                                 Clerk